Exhibit 10.1
AMENDMENT TO LEASE
THIS AMENDMENT TO LEASE (this “Amendment”) is made and entered into effective as
of April 28, 2009 (the “Effective Date”), by and between SUMO HOLDINGS SAN JOSE,
LLC, a California limited liability company (“Lessor”) and AMERICAN
REPROGRAPHICS COMPANY, L.L.C., a California limited liability company
(“Lessee”).
RECITALS

A.   On or about February 1, 1999, Lessor and Lessee entered into a Lease
Agreement relating to that certain real property commonly known as 835 West
Julian Street, San Jose, California 95126 (the “Lease”).

B.   The Lessor and Lessee desire to amend the Lease, effective as of the
Effective Date, in order to extend the term of the Lease on the terms set forth
herein.

AGREEMENT
NOW, THEREFORE, in consideration of the promises and of the covenants set forth
below, the parties hereto agree as follows:

1.   As of the Effective Date, Paragraph 1.3 of the Lease is amended to read as
follows:

1.3 Term: 5 years and 0 months (“Extended Term”) commencing February 1, 2009 and
ending January 31, 2014 (“Extended Expiration Date”).

2.   All other terms and conditions of the Lease shall remain in full force and
effect except as expressly modified by this Amendment.

3.   Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties, having read and considered the above
provisions, indicate their agreement by their authorized signatures below:

                      LESSOR:       LESSEE:    
 
                    SUMO HOLDINGS SAN JOSE, LLC, a       AMERICAN REPROGRAPHICS
COMPANY, L.L.C., a     California limited liability company       California
limited liability company
 
                   
By:
  /s/ Kumarakulasingam Suriyakumar
 
Name: Kumarakulasingam Suriyakumar       By:   /s/ Jonathan R. Mather
 
Name: Jonathan R. Mather    
 
  Its: Managing Director           Its: Chief Financial Officer    

 

 